 



Exhibit 10.3
WARRANT NO.: 2007 UNIT [                    ]
WARRANT TO PURCHASE COMMON STOCK
OF NEUTRON ENTERPRISES, INC.
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES REPRESENTED HEREBY HAVE BEEN TAKEN BY THE
REGISTERED OWNER FOR INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO RESALE OR
DISTRIBUTION THEREOF, AND MAY NOT BE SOLD, TRANSFERRED OR DISPOSED OF WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER OR DISPOSITION
DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND
REGULATIONS THEREUNDER OR OTHER APPLICABLE SECURITIES LAWS.
This WARRANT (“Warrant”) confirms that, FOR VALUE RECEIVED,  _____  (“Holder”)
is entitled to purchase, subject to the terms and conditions hereof, from
NEUTRON ENTERPRISES, INC., a Nevada corporation (the “Company”),  _____  shares
of common stock, $.001 par value per share, of the Company (the “Common Stock”),
at any time during the period commencing at 9:00 a.m., Eastern Standard Time on
the  _____  , 2007 (the “Commencement Date”) and, subject to Section 9 hereof,
ending at 5:00 p.m. Eastern Standard Time on the  _____  , 2009 (the
“Termination Date”), at an exercise price (the “Exercise Price”) of $0.35 per
share of Common Stock. The number of shares of Common Stock purchasable upon
exercise of this Warrant and the Exercise Price per share shall be subject to
adjustment from time to time upon the occurrence of certain events as set forth
herein.
The shares of Common Stock or any other shares or other units of stock or other
securities or property, or any combination thereof, then receivable upon
exercise of this Warrant, as adjusted from time to time, are sometimes referred
to hereinafter as “Exercise Shares.” The exercise price per share as from time
to time in effect is referred to hereinafter as the “Exercise Price.”
1. Exercise of Warrant; Issuance of Exercise Shares.
(a) Exercise of Warrant. Subject to the terms hereof, the purchase rights
represented by this Warrant are exercisable by the Holder in whole or in part,
at any time, or from time to time, by the surrender of this Warrant and the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) accompanied by payment of the
Exercise Price in full in cash or by bank or certified check for the Exercise
Shares with respect to which this Warrant is exercised.

 

 



--------------------------------------------------------------------------------



 



In the event that this Warrant shall be duly exercised in part prior to the
Termination Date, the Company shall issue a new Warrant of like tenor evidencing
the rights of the Holder thereof to purchase the balance of the Exercise Shares
purchasable under the Warrant so surrendered that shall not have been purchased.
(b) Issuance of Exercise Shares: Delivery of Warrant Certificate. The Company
shall, within five (5) business days or as soon thereafter as is practicable of
the exercise of this Warrant, issue in the name of and cause to be delivered to
the Holder one or more certificates representing the Exercise Shares to which
the Holder shall be entitled upon such exercise under the terms hereof. Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become the record holder of the Exercise Shares as of
the date of the proper exercise of this Warrant.
(c) Exercise Shares Fully Paid and Non-Assessable. The Company agrees and
covenants that all Exercise Shares issuable upon the due exercise of the Warrant
represented by this Warrant certificate (“Warrant Certificate”) shall, upon
issuance and payment therefor in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
all taxes (other than taxes which, pursuant to Section 2 hereof, the Company
shall not be obligated to pay) or liens, charges, and security interests created
by the Company with respect to the issuance thereof.
(d) Reservation of Exercise Shares. The Company covenants that during the term
that this Warrant is exercisable, the Company will reserve from its authorized
and unissued Common Stock a sufficient number of shares to provide for the
issuance of the Exercise Shares upon the exercise of this Warrant, and from time
to time will take all steps necessary to amend its articles of incorporation to
provide sufficient reserves of shares of Common Stock issuable upon the exercise
of this Warrant.
(e) Fractional Shares. The Company shall not be required to issue fractional
shares of capital stock upon the exercise of this Warrant or to deliver Warrant
Certificates that evidence fractional shares of capital stock. In the event that
any fraction of an Exercise Share would, except for the provisions of this
subsection (e), be issuable upon the exercise of this Warrant, the Company shall
pay to the Holder exercising this Warrant an amount in cash equal to such
fraction multiplied by the Current Market Value of the Exercise Share on the
last business day prior to the date on which this Warrant is exercised.
For purposes hereof, the “Current Market Value means on any particular date
(i) the last closing bid price per share of the Common Stock on such date on the
OTC Bulletin Board or the registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (ii) if the Common Stock is not listed then on the OTC
Bulletin Board or a registered national stock exchange, the last closing bid
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board or in the National Quotation Bureau Inc. (or similar
organization or agency succeeding to its functions of reporting prices) at the
close of business on such date, or (iii) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Inc. (or
similar organization or agency succeeding to its functions of reporting prices),
then the average of the “Pink Sheet” quotes for the five (5) Trading Days
preceding such date of determination, or (iv) if no such quotes or closing bid
prices are available, as determined in any reasonable manner as may be
prescribed by the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------



 



For the purposes hereof, Trading Day means (1) a day on which the Common Stock
is traded on the OTC Bulletin Board or registered national stock exchange, or
(2) if the Common Stock is not traded on the OTC Bulletin Board or a registered
national stock exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau Inc. (or
any similar organization or agency succeeding its functions of reporting
prices); provided, however, that in the event that the Common Stock is not
listed or quoted as set forth in (1) or (2) hereof, then Trading Day shall mean
any day except Saturday, Sunday and any day which shall be a legal holiday or a
day on which banking institutions in the State of New York are authorized or
required by law or other government action to close.
2. Payment of Taxes. The Company will pay all documentary stamp taxes, if any,
attributable to the initial issuance of Exercise Shares upon the exercise of
this Warrant; provided, however, that the Company shall not be required to pay
any tax or taxes that may be payable in respect of any transfer involved in the
issue of any Warrant Certificates or any certificates for Exercise Shares in a
name other than that of the Holder of this Warrant Certificate surrendered upon
the exercise of this Warrant, and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
Except as specifically provided in this Section 2, Holder shall be responsible
for the payment of all other taxes incurred in connection with the receipt,
transfer or sale of the Warrant or the Exercise Shares.
3. Mutilated or Missing Warrant Certificates. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the Company may in its discretion issue,
in exchange and substitution for and upon cancellation of the mutilated Warrant,
or in lieu of and in substitution for the Warrant lost, stolen or destroyed, a
new Warrant of like tenor and in the same aggregate denomination, but only
(i) in the case of loss, theft or destruction, upon receipt of evidence
satisfactory to the Company of such loss, theft or destruction of such Warrant
and indemnity or bond, if requested, also satisfactory to it and (ii) in the
case of mutilation, upon surrender of the mutilated Warrant. Applicants for such
substitute Warrants shall also comply with such other reasonable regulations and
pay such other reasonable charges as the Company or its counsel may prescribe.
4. Rights of Holder. The Holder shall not, by virtue of anything contained in
this Warrant or otherwise, be entitled to any right whatsoever, either at law or
in equity, of a stockholder of the Company, including without limitation, the
right to receive dividends or to vote or to consent or to receive notice as a
shareholder in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.

 

3



--------------------------------------------------------------------------------



 



5. Registration of Transfers and Exchanges. The Warrant shall be transferable,
subject to the provisions of Section 7 hereof, upon the books of the Company, if
any, to be maintained by it for that purpose, upon surrender of this Warrant
Certificate to the Company at its principal office accompanied (if so required
by the Company) by a written instrument or instruments of transfer in form
satisfactory to the Company and duly executed by the Holder thereof or by the
duly appointed legal representative thereof or by a duly authorized attorney and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer. In all cases of transfer by an attorney, the original letter
of attorney, duly approved, or an official copy thereof, duly certified, shall
be deposited and remain with the Company. In case of transfer by executors,
administrators, guardians or other legal representatives, duly authenticated
evidence of their authority shall be produced, and may be required to be
deposited and remain with the Company in its discretion. Upon any such
registration of transfer, a new Warrant shall be issued to the transferee named
in such instrument of transfer, and the surrendered Warrant shall be canceled by
the Company. This Warrant may be exchanged, at the option of the Holder thereof
and without charge, when surrendered to the Company at its principal office, or
at the office of its transfer agent, if any, for another Warrant of like tenor
and representing in the aggregate the right to purchase from the Company a like
number and kind of Exercise Shares as the Warrant surrendered for exchange or
transfer, and the Warrant so surrendered shall be canceled by the Company or
transfer agent, as the case may be.
6. Adjustment of Exercise Shares and Exercise Price. The Exercise Price and the
number and kind of Exercise Shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the happening of certain
events as hereinafter provided. The Exercise Price in effect at any time and the
number and kind of securities purchasable upon exercise of each Warrant shall be
subject to adjustment as follows:
(a) In case of any consolidation or merger of the Company with another
corporation (other than a merger with another corporation in which the Company
is the surviving corporation and which does not result in any reclassification
or change — other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination — of outstanding Common Stock issuable upon such exercise), the
rights of the Holder of this Warrant shall be adjusted in the manner described
below:
(i) In the event that the Company is the surviving corporation or is merged into
a wholly owned subsidiary for the purpose of incorporating the Company in a
different jurisdiction, this Warrant shall, without payment of additional
consideration therefor, be deemed modified so as to provide that the Holder of
this Warrant, upon the exercise thereof, shall procure, in lieu of each share of
Common Stock theretofore issuable upon such exercise, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, consolidation or merger by the holder of each share of
Common Stock, had exercise of this Warrant occurred immediately prior to such
reclassification, change, consolidation or merger. This Warrant (as adjusted)
shall be deemed to provide for further adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 6. The provisions of this clause (i) shall similarly apply to successive
reclassifications, changes, consolidations and mergers.
(ii) In the event that the Company is not the surviving corporation (except in
the case of a merger of the Company into a wholly owned subsidiary for the
purpose of incorporating the Company in a different jurisdiction), Holder shall
be given at least fifteen (15) days prior written notice of such transaction and
shall be permitted to exercise this Warrant, to the extent it is exercisable as
of the date of such notice, during this fifteen (15) day period. Upon expiration
of such fifteen (15) day period, this Warrant and all of Holder’s rights
hereunder shall terminate.

 

4



--------------------------------------------------------------------------------



 



(b) If the Company, at any time while this Warrant, or any portion thereof,
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 6.
(c) In case the Company shall (i) pay a dividend or make a distribution on its
shares of Common Stock in shares of Common Stock, (ii) subdivide or reclassify
its outstanding Common Stock into a greater number of shares, or (iii) combine
or reclassify its outstanding Common Stock into a smaller number of shares, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or of the effective date of such subdivision, combination or
reclassification, shall be proportionally adjusted so that the Holder of this
Warrant exercised after such date shall be entitled to receive the aggregate
number and kind of shares that, if this Warrant had been exercised by such
Holder immediately prior to such date, he would have owned upon such exercise
and been entitled to receive upon such dividend, subdivision, combination or
reclassification. For example, if the Company declares a 2 for 1 stock dividend
or stock split and the Exercise Price immediately prior to such event was $0.50
per share, the adjusted Exercise Price immediately after such event would be
$0.25 per share. Such adjustment shall be made successively whenever any event
listed above shall occur. Whenever the Exercise Price payable upon exercise of
each Warrant is adjusted pursuant to this subsection (c), the number of Exercise
Shares purchasable upon exercise of this Warrant shall simultaneously be
adjusted by multiplying the number of Exercise Shares initially issuable upon
exercise of this Warrant by the Exercise Price in effect on the date hereof and
dividing the product so obtained by the Exercise Price, as adjusted.
(d) In the event that at any time, as a result of an adjustment made pursuant to
subsection (a), (b) or (c) above, the Holder of this Warrant thereafter shall
become entitled to receive any Exercise Shares of the Company, other than Common
Stock, thereafter the number of such other shares so receivable upon exercise of
this Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in subsections (a), (b) or (c) above.
(e) Irrespective of any adjustments in the Exercise Price or the number or kind
of Exercise Shares purchasable upon exercise of this Warrant, Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Warrant.
(f) Whenever the Exercise Price shall be adjusted as required by the provisions
of the foregoing Section 6, the Company shall forthwith file in the custody of
its Secretary or an Assistant Secretary at its principal office and with its
stock transfer agent, if any, an officer’s certificate showing the adjusted
Exercise Price determined as herein provided, setting forth in reasonable detail
the facts requiring such adjustment, including a statement of the number of
additional shares of Common Stock, if any, and such other facts as shall be
necessary to show the reason for and the manner of computing such adjustment.
Each such officer’s certificate shall be made available at all reasonable times
for inspection by Holder and the Company shall, forthwith after each such
adjustment, mail a copy by certified mail of such certificate to the Holder.

 

5



--------------------------------------------------------------------------------



 



(g) All calculations under this Section 6 shall be made to the nearest cent or
to the nearest one one-hundredth (1/100th) of a share, as the case may be.
7. Investment Intent, Exercise Restrictions and Transfer Restrictions.
(a) Neither this Warrant nor any Exercise Share may be offered for sale or sold,
or otherwise transferred or sold in any transaction which would constitute a
sale thereof within the meaning of the Securities Act of 1933, as amended (the
“1933 Act”), unless (i) such security has been registered for sale under the
1933 Act and registered or qualified under applicable state securities laws
relating to the offer and sale of securities, or (ii) exemptions from the
registration requirements of the 1933 Act and the registration or qualification
requirements of all such state securities laws are available and the Company
shall have received an opinion of counsel satisfactory to the Company that the
proposed sale or other disposition of such securities may be effected without
registration under the 1933 Act and would not result in any violation of any
applicable state securities laws relating to the registration or qualification
of securities for sale, such counsel and such opinion to be satisfactory to the
Company.
(b) The certificates evidencing any Exercise Shares issued upon the exercise of
this Warrant shall have endorsed thereon (except to the extent that the
restrictions described in any such legend are no longer applicable) the
following legend, appropriate notations thereof will be made in the Company’s
stock transfer books, and stop transfer instructions reflecting these
restrictions on transfer will be placed with the transfer agent of the Exercise
Shares.
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES REPRESENTED HEREBY HAVE BEEN TAKEN BY THE
REGISTERED OWNER FOR INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO RESALE OR
DISTRIBUTION THEREOF, AND MAY NOT BE SOLD, TRANSFERRED OR DISPOSED OF WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER OR DISPOSITION
DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND
REGULATIONS THEREUNDER OR OTHER APPLICABLE SECURITIES LAWS.
8. Indemnification. Holder agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations, warranties, covenants or agreements made by Holder
herein, and Holder agrees that in the event of any breach of any
representations, warranties, covenants or agreements made by Holder herein, the
Company may, at its option, forthwith rescind the issuance of this Warrant to
Holder.

 

6



--------------------------------------------------------------------------------



 



9. Call. Notwithstanding anything herein to the contrary, the Company may, at
its option, call (a “Call”) up to one hundred percent (100%) of this Warrant if
the Current Market Value of the Common Stock has been equal to or greater than
$0.75 (as may be adjusted for any stock splits or combinations of the Common
Stock) for a period of ten (10) consecutive Trading Days immediately prior to
the date of delivery of the Call Notice (a “Call Notice Period”), by providing
the Holder of this Warrant written notice pursuant to Section 11 (the “Call
Notice”). The Call Notice shall set forth (a) the number of Exercise Shares
subject to the Call Notice (the “Called Exercise Shares”) and (b) the date on
which this Warrant shall terminate with respect to the Called Exercise Shares
(the “Early Termination Date”). The rights and privileges granted pursuant to
this Warrant with respect to the Called Exercise Shares shall expire on the
Early Termination Date if this Warrant is not exercised with respect to such
Called Exercise Shares prior to such Early Termination Date. In the event this
Warrant is not exercised with respect to the Called Exercise Shares prior to
such Early Termination Date, upon the Holder tendering to the Company this
Warrant Certificate, the Company shall remit to the Holder of this Warrant (i)
$.01 per Called Exercise Share and (ii) a new Warrant to purchase that number of
Exercise Shares, if any, which shall not have been subject to the Call Notice.
10. Registration Rights. The Holder shall be entitled to the rights and subject
to the obligations set forth in “Registration Rights Provisions” attached hereto
and made a part hereof as Appendix B.
11. Notices. All notices or other communications under this Warrant shall be in
writing and shall be deemed to have been given on the day of delivery if
delivered by hand, on the fifth day after deposit in the mail if mailed by
certified mail, postage prepaid, return receipt requested, or on the next
business day after mailing if sent by a nationally recognized overnight courier
such as federal express, addressed as follows:
If to the Company:
Neutron Enterprises, Inc.
3500 de Maisonneuve West
Suite 1650
Montreal, Quebec, Canada H3Z 3C1
Attention: Chief Executive Officer
with a copy to:
Fox Rothschild LLP
997 Lenox Drive, Building 3
Lawrenceville, NJ 08646
Attention: Vincent A. Vietti, Esquire

 

7



--------------------------------------------------------------------------------



 



and to the Holder at the address of the Holder appearing on the books of the
Company or the Company’s transfer agent, if any.
Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Section 11.
12. Supplements and Amendments. The Company may from time to time supplement or
amend this Warrant without the approval of the Holder of this Warrant in order
to cure any ambiguity or to correct or supplement any provision contained herein
which may be defective or inconsistent with any other provision, or to make any
other provisions in regard to matters or questions herein arising hereunder
which the Company may deem necessary or desirable and which shall not materially
adversely affect the interests of the Holder. Except as set forth in the
immediately preceding sentence, this Warrant may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.
13. Successors and Assigns. This Warrant shall inure to the benefit of and be
binding on the respective successors, assigns and legal representatives of the
Holder and the Company.
14. Severability. If for any reason any provision, paragraph or terms of this
Warrant is held to be invalid or unenforceable, all other valid provisions
herein shall remain in full force and effect and all terms, provisions and
paragraphs of this Warrant shall be deemed to be severable.
15. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.
16. Headings. Section and subsection headings used herein are included herein
for convenience of reference only and shall not affect the construction of this
Warrant nor constitute a part of this Warrant for any other purpose.
IN WITNESS WHEREOF, the Company has caused these presents to be duly executed as
of the  _____  day of  _____  , 2007.

              NEUTRON ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

8



--------------------------------------------------------------------------------



 



APPENDIX A
NOTICE OF EXERCISE

     
To:
  Neutron Enterprises, Inc.
 
  3500 de Maisonneuve West
 
  Suite 1650
 
  Montreal, Quebec, Canada H3Z 3C1
 
   
 
  Attention: Chief Executive Officer

(1) The undersigned hereby elects to purchase  _____  shares of Common Stock of
Neutron Enterprises, Inc., a Nevada corporation, pursuant to the terms of the
attached Warrant, and tenders herewith payment of the Exercise Price for such
shares in full in accordance with the terms of the Warrant.
(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion hereof are being
acquired solely for the account of the undersigned, not as a nominee for any
other party, and for investment purposes only, and that the undersigned will not
offer, sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, any state securities laws or other applicable securities laws.
(3) Terms not otherwise defined in this Notice of Exercise shall have the
meanings ascribed to such terms in the attached Warrant
(4) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned.

     
 
  HOLDER
 
   
 
   
(Date)
  (Signature)

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
REGISTRATION RIGHTS PROVISIONS
Registration Rights. The Company and Holder covenant and agree as follows:
1.1 For the purpose of these Registration Rights Provisions, the following
definitions shall apply:
“Agreement” shall mean these Registration rights Provisions.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.
“Company” shall mean Neutron Enterprises, Inc.
“Offering” shall mean that certain offering by the Company of up to 4,000,000 or
more units at a purchase price of US$0.25 per unit.
“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision or other instrumentality thereof, or any other entity.
“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or order of effectiveness of such
registration statement or document by the SEC.
“Registration Statement” shall mean any registration statement of the Company
filed with the SEC pursuant to the provisions of Section 1.2 of this Agreement,
which covers the resale of the Restricted Stock on an appropriate form then
permitted by the SEC to be used for such registration and the sales contemplated
to be made thereby under the Securities Act, or any similar rule that may be
adopted by the SEC, and all amendments and supplements to such registration
statement, including any pre- and post- effective amendments thereto, in each
case including the prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.
“Restricted Stock” shall mean (i) the Exercise Shares; and (ii) any additional
shares of Common Stock of the Company issued or issuable after the date hereof
in respect of the Exercise Shares, by way of a stock dividend or stock split;
provided that as to any particular shares of Restricted Stock, such securities
shall cease to constitute Restricted Stock when (x) a Registration Statement
with respect to the sale of such securities shall have become effective under
the Securities Act and such securities shall have been disposed of thereunder,
(y) such securities are permitted to be transferred pursuant to Rule 144 (or any
successor provision to such rule) under the Securities Act without restriction
or (z) such securities are otherwise freely transferable to the public without
further registration under the Securities Act.

 

2



--------------------------------------------------------------------------------



 



“Selling Stockholders” shall mean Holder and any other holder of Warrants issued
in the Offering, and their respective successors and assigns.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Subscription Agreement” shall mean that certain Subscription Agreement by and
between the Holder and the Company dated on or about the date of the Warrant.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Subscription Agreement or the Warrant to which this
Annex is attached, as applicable .
1.2. Registration of the Securities.
(a) The Company shall use its reasonable best efforts to prepare and file with
the SEC, within 120 days of the date the Subscription Agreement is executed by
the Company, a Registration Statement under the Securities Act to permit the
public sale of the Restricted Stock, and to cause such Registration Statement to
be declared effective as soon as reasonably practicable thereafter. The Selling
Stockholders shall furnish such information as may be reasonably requested by
the Company in order to include such Restricted Stock in such Registration
Statement. If any Selling Stockholder decides not to include all of its
Restricted Stock in any registration statement thereafter filed by the Company,
such Selling Stockholder shall provide written notice to the Company and shall
continue to have the right to include any Restricted Stock in any subsequent
registration statement or registration statements as may be filed by the Company
with respect to offerings of its securities, all upon the terms and conditions
set forth herein. In the event that any registration pursuant to this
Section 1.2(a) is terminated or withdrawn, the Company shall use its reasonable
best efforts to prepare and file with the SEC, as soon thereafter as
practicable, a Registration Statement under the Securities Act to permit the
public sale of the Restricted Stock.
(b) In the event that any Selling Stockholder decides not to include its
Restricted Stock in the Registration Statement filed pursuant to Section 1.2(a)
above, the Company shall notify such Selling Stockholders in writing at least
twenty (20) days prior to the filing of any registration statement under the
Securities Act for the purpose of registering securities of the Company,
excluding registration statements on SEC Forms S-4, S-8 or any similar or
successor forms, and will afford each such Selling Stockholder an opportunity to
include in such registration statement all or part of such Restricted Stock held
by such Selling Stockholder. Each Selling Stockholder desiring to include in any
such registration statement all or any part of the Restricted Stock held by it
shall, within ten (10) days after the above-described notice from the Company,
so notify the Company in writing. Such notice shall state the intended method of
disposition of the Restricted Stock by such Selling Stockholder. If a Selling
Stockholder decides not to include all of its Restricted Stock in any
registration statement thereafter filed by the Company, such Selling Stockholder
shall nevertheless continue to have the right to include any Restricted Stock in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein. The Company may, without the consent of the
Selling Stockholders, withdraw such registration statement prior to its becoming
effective if the proposal to register the securities proposed to be registered
thereby is abandoned. If the registration pursuant to Section 1.2(b) shall be,
in whole or in

 

3



--------------------------------------------------------------------------------



 



part, an underwritten public offering of Common Stock on behalf of the Company,
all Selling Stockholders proposing to distribute their Restricted Stock through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Company. If the managing underwriter thereof advises the Company in writing that
in its opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the Company, the Company shall
include in such registration (i) first, the securities the Company proposes to
sell, and (ii) second, any securities that are subject to demand or mandatory
registration rights and (iii) third Restricted Stock and any other registrable
securities eligible and requested to be included in such registration to the
extent that the number of shares to be registered under this clause (iii) will
not, in the opinion of the managing underwriter, adversely affect the offering
of the securities pursuant to clauses (i) or (ii). In such a case, shares shall
be registered pro rata among the holders of such Restricted Stock and
registrable securities on the basis of the number of shares eligible for
registration that are owned by all such holders and requested to be included in
such registration.
(c) Notwithstanding anything to the contrary contained herein, the Company’s
obligation in Sections 1.2(a) and 1.2(b) above shall extend only to the
inclusion of the Restricted Stock in a Registration Statement. The Company shall
have no obligation to assure the terms and conditions of distribution, to obtain
a commitment from an underwriter relative to the sale of the Restricted Stock or
to otherwise assume any responsibility for the manner, price or terms of the
distribution of the Restricted Stock.
(d) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 1.2 prior to the effectiveness of such
registration without thereby incurring liability to the holders of the
Restricted Stock, regardless of whether any holder has elected to include
securities in such registration. The Registration Expenses (as defined in
Section 1.5) of such withdrawn registration shall be borne by the Company in
accordance with Section 1.5 hereof.
1.3. Registration Procedures. Whenever it is obligated to register any
Restricted Stock pursuant to this Agreement, the Company shall:
(a) prepare and file with the SEC a Registration Statement with respect to the
Restricted Stock in the manner set forth in Section 1.2 hereof and use its
reasonable best efforts to cause such Registration Statement to become effective
as promptly as possible and to remain effective until the earlier of: (i) the
sale of all shares of Restricted Stock covered thereby, (ii) the availability
under Rule 144 for the Selling Stockholder to freely resell without restriction
all Restricted Stock covered thereby, or (iii) the Termination Date of the
Warrant;
(b) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period specified in Section 1.3(a) above and to
comply with the provisions of the Act with respect to the disposition of all
Restricted Stock covered by such Registration Statement in accordance with the
intended method of disposition set forth in such Registration Statement for such
period;
(c) furnish to the Selling Stockholders such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order to
facilitate the public sale or other disposition of the Restricted Stock covered
by such Registration Statement;

 

4



--------------------------------------------------------------------------------



 



(d) use its reasonable best efforts to register or qualify the Restricted Stock
covered by such Registration Statement under the state securities laws of such
jurisdictions as any Selling Stockholder shall reasonably request; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Selling Stockholder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement, as described in Section 1.2(b);
(f) immediately notify each Selling Stockholder at any time when a prospectus
relating thereto is required to be delivered under the Act, of the happening of
any event as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required or necessary to be stated therein in
order to make the statements contained therein not misleading in light of the
circumstances under which they were made. The Company will use reasonable
efforts to amend or supplement such prospectus in order to cause such prospectus
not to include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;
(g) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statements as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;
(h) use its reasonable best efforts to list the Restricted Stock covered by such
Registration Statement on each exchange or automated quotation system on which
similar securities issued by the Company are then listed (with the listing
application being made at the time of the filing of such Registration Statement
or as soon thereafter as is reasonably practicable);
(i) notify each Selling Stockholder of any threat by the SEC or state securities
commission to undertake a stop order with respect to sales under the
Registration Statement; and
(j) cooperate in the timely removal of any restrictive legends from the shares
of Restricted Stock in connection with the resale of such shares covered by an
effective Registration Statement.
1.4. Delay of Registration. No Selling Stockholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.

 

5



--------------------------------------------------------------------------------



 



1.5 Expenses.
(a) For the purposes of this Section 1.5, the term “Registration Expenses” shall
mean: all expenses incurred by the Company in complying with Section 1.2 and 1.3
above, including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees under state securities laws, fees of the National
Association of Securities Dealers, Inc. (“NASD”), fees and expenses of listing
shares of Restricted Stock on any securities exchange or automated quotation
system on which the Company’s shares are listed and fees of transfer agents and
registrars. The term “Selling Expenses” shall mean: all underwriting discounts
and selling commissions applicable to the sale of Restricted Stock and all
accountable or non-accountable expenses paid to any underwriter in respect of
such sale.
(b) Except as otherwise provided herein, the Company will pay all Registration
Expenses in connection with the Registration Statements filed pursuant to
Section 1.2 above. All Selling Expenses in connection with any Registration
Statements filed pursuant to Section 1.2 above shall be borne by the Selling
Stockholders pro rata on the basis of the number of shares registered by each
Selling Stockholder whose shares of Restricted Stock are covered by such
Registration Statement, or by such persons other than the Company (except to the
extent the Company may be a seller) as they may agree.
1.6. Obligations of the Selling Stockholders.
(a) In connection with each registration hereunder, each Selling Stockholder
will furnish to the Company in writing such information with respect to it and
the securities held by it and the proposed distribution by it, as shall be
reasonably requested by the Company in order to assure compliance with
applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder’s Restricted Stock in the Registration
Statement. Each Selling Stockholder shall also promptly notify the Company of
any changes in such information included in the Registration Statement or
prospectus as a result of which there is an untrue statement of material fact or
an omission to state any material fact required or necessary to be stated
therein in order to make the statements contained therein not misleading in
light of the circumstances under which they were made.
(b) In connection with the filing of the Registration Statement, each Selling
Stockholder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with such
Registration Statement or prospectus.
(c) In connection with each registration pursuant to this Agreement, each
Selling Stockholder agrees that it will not effect sales of any Restricted Stock
until notified by the Company of the effectiveness of the Registration
Statement, and thereafter will suspend such sales after receipt of telegraphic
or written notice from the Company to suspend sales to permit the Company to
correct or update a Registration Statement or prospectus. At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Restricted Stock
pursuant to such Registration Statement upon receipt of notice from the Company
of its intention to remove from registration the Restricted Stock covered by
such Registration Statement that remains unsold, and each Selling Stockholder
shall notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.

 

6



--------------------------------------------------------------------------------



 



1.7. Information Blackout and Holdbacks.
(a) At any time when a Registration Statement effected pursuant to Section 1.2
is effective, upon written notice from the Company to Selling Stockholder that
the Company has determined in good faith that the sale of Restricted Stock
pursuant to the Registration Statement would require disclosure of non-public
material information, Purchaser shall suspend sales of Restricted Stock pursuant
to such Registration Statement until such time as the Company notifies Purchaser
that such material information has been disclosed to the public or has ceased to
be material, or that sales pursuant to such Registration Statement may otherwise
be resumed.
(b) Notwithstanding any other provision of this Agreement, Selling Stockholder
shall not effect any public sale or distribution (including sales pursuant to
Rule 144 under the Securities Act), if and when available, of equity securities
of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, during the thirty (30) days prior to the
commencement of any primary offering to be undertaken by the Company of shares
of its unissued Common Stock (“Primary Offering”), which may also include other
securities, and ending one hundred twenty (120) days after completion of any
such Primary Offering, unless the Company, in the case of a non-underwritten
Primary Offering, or the managing underwriter, in the case of an underwritten
Primary Offering, otherwise agree.
1.8. Indemnification.
(a) The Company agrees to indemnify, to the extent permitted by law, each
Selling Stockholder, such Selling Stockholder’s respective partners, officers,
directors, underwriters and each Person who controls any Selling Stockholder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses caused by (i) any untrue statement of or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment or supplement thereto, (ii) any
omission of or alleged omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such Registration Statement
(“Violations”); provided, however, that the indemnity agreement contained in
this Section 1.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in for any loss, claim, damage, liability or
action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with information furnished to the
Company by such Selling Stockholder, partner, officer, director, underwriter or
controlling person of such Selling Stockholder.
(b) To the extent permitted by law, each Selling Stockholder shall indemnify and
hold harmless the Company, each of its directors, its officers and each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Selling Stockholder selling securities under such
registration statement or any of such other Selling Stockholder’s partners,
directors or officers or any person who controls such Selling Stockholder,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other such Selling Stockholder, or partner, director, officer or controlling
person of such other Selling Stockholder, may become subject under the
Securities Act, the

 

7



--------------------------------------------------------------------------------



 



Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs (i) in reliance upon and in conformity with information
furnished by such Selling Stockholder to the Company, (ii) as a result of any
failure to deliver a copy of the prospectus relating to such Registration
Statement, or (iii) as a result of any disposition of the Restricted Stock in a
manner that fails to comply with the permitted methods of distribution
identified within the Registration Statement.
(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party), and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
(d) If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the violation(s) described in Section 1.8(a) that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Selling Stockholder hereunder exceed the net proceeds from the offering received
by such Selling Stockholder.
(e) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Company’s indemnification
is unavailable for any reason.

 

8